The majority of the Justices, consisting of ANDERSON, C. J., GARDNER, BOULDIN, BROWN, and FOSTER, JJ., are of the opinion that the most complainant is entitled to is the possession, control, rents, incomes, and profits of the land during her life; and to that end the decree of the circuit court is reversed and one here rendered, impressing a trust upon the property for the use of the complainant, Mrs. M. A. Lewis, giving her the right to the possession, control, and use of the property, and the incomes, rents, and profits therefrom during her natural life, she to pay the taxes assessed against said property during that period. At her death, the fee-simple title will vest in the mortgagee, the Phœnix Mutual Life Insurance Company.
Costs are taxed against the appellee.
Reversed and rendered.
All the Justices concur, except THOMAS, J., dissenting.
KNIGHT, J., not sitting.